                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

                                            )      No. 19-CR-3033
UNITED STATES OF AMERICA,                   )
                                            )      INFORMATION
             Plaintiff,                     )
                                            )      Count 1
       vs.                                  )        18 U.S.C. § 351(e): Assault on a
                                            )        Congressman
BLAKE ANTHONY GIBBINS,                      )
                                            )
             Defendant.

The United States Attorney charges:

                                    Count 1
                           Assault on a Congressman

      On or about the 22nd day of March, 2019, in the Northern District of Iowa,

the defendant, BLAKE ANTHONY GIBBINS, willfully and unlawfully assaulted

Steve King, a Member of Congress.

      This was in violation of Title 18, United States Code, Section 351(e).


                                                Respectfully submitted,

                                                PETER E. DEEGAN, JR.
                                                United States Attorney

                                                By, s/ Timothy T. Duax

                                                TIMOTHY T. DUAX
                                                Assistant United States Attorney
                                                600 4th Street, Suite 670
                                                Sioux City, IA 51101
                                                (712) 255-6011
                                                (712) 252-2034 (Fax)
                                                Timothy.Duax@usdoj.gov




      Case 3:19-cr-03033-LTS-KEM Document 2 Filed 09/19/19 Page 1 of 1
